 In the Matter OfPACKARDMOTORCARCOMPANYandINTERNATIONALUNION, UNITED AuTomoBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA,UAW-CIO,LOCAL 190Case No. 7-R-1809.Decided January 31, 1945Mr. David Karasick,for the Board.Mr. Carl R. Binns,of Detroit, Mich., for the Company.Messrs. Maurice SugarandJack N. Tucker,byMr. Jack N. Tucker,of Detroit, Mich., for the Union.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, Local 190, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Packard Motor Car Company, Detroit, Michigan, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Walter Wilbur, TrialExaminer.Said hearing was held at Detroit, Michigan, on November21, 22, 24, 25, 27, and 28, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the beginning of the hearing the Company filed a motion todismiss the petition on the ground that the Union is estopped anddebarred from seeking to represent the employees petitioned forherein because of a clause in its contracts with the Company relatingto production, maintenance, and technical employees which statesthat the Union will not accept for membership. certain classes ofemployees.For the reasons set forth in Section III and IV, below,thismotion is hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to, file briefs with the Board-.60 N. L.R. B., No. 66.-324 PACKARD MOTORCAR COMPANY325Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYPackard Motor Car Company is a Michigan corporation with itsprincipal place of business at Detroit, Michigan.Only the Detroitplants of the Company are involved in this proceeding.The presentproduction of the Company consists'almost entirely of the manufac-ture of munitions for the armed services.The Company uses rawmaterials in the manufacturing processes amounting to over $5,000,000,over 50 percent of which is - shipped to the Company from sourcesoutside the State of Michigan.Finished products amount to anannual dollar value in excess of $5,000,000, approximately 90 percentof which is shipped to points outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 190, affiliated with theCongress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 28, 1944, the Union requested the Company, by letter, thatit be recognized as the exclusive bargaining representative of certainsalaried employees of the Company.The Company, by letter of July14, 1944, refused to comply with this request, and the Union thereuponfiled the petition in this proceeding.The Company is presently operating under collective bargainingagreements with the Union covering production and maintenance em-ployees, and technical employees.Each of these agreements containsthe provision that "The Union will not accept for membership directrepresentatives of the management, such as superintendents, foremen,or supervisors in charge of any class of labor, time study men, ...,confidential clerks, and salaried employees."The Company contendsthat the Union is bound by this provision and is thereby 'estoppedfrom seeking to represent the employees presently petitioned for.This contention was advanced by the Company in a previous caseand was there found untenable."We adhere to our view that em-iMatter of PackardMotorCar Company,47N. L. R. B 932;see alsoMatter of BriggsManufacturing Company,49 N. L.R. B.57;Matter of FederalMotorTruck Company,50 N. L.R. B. 214. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDployees may not be denied the privilege of selecting a particular labororganization as their representative because that organization hasagreed in a contract with their employer not to represent them, since,in our opinion, such a contractual provision contravenes the expresspurpose and policy of the Act.The Company's motion to dismiss thepetition because of this clause in its contract with the Union istherefore denied.A statement of "a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union petitions for a unit consisting of all employees of theCompany at its Detroit, Michigan, plants, except those in the unitscovered by the contracts between the Union and the Company, datedOctober 7, 1942,3 and March 2, 19444 plant ' protection employees,nurses,5 and supervisory employees.This would comprise clericalworkers and certain technical employees not otherwise covered bycollective bargaining contracts.At the hearing the Union and theCompany agreed that the employees listed in Appendix A, whose titlesindicate that they are confidential employees, should be excluded.Subject to the contentions stated in its motion to dismiss the petition,and its objection to the inclusion of technical employees, hereinafterdiscussed, the Company agrees that the unit thus delineated is appro-priate for bargaining.The Company, however, contends, as one ofthe bases for its motion to dismiss, that there is a wide dissimilarityof interest between the employees included in the other units repre-sented by the Union and the employees petitioned for herein, and itargues that, although separate units would ostensibly be established,the petition seeks, in effect, to combine clerical and technical employeesin the same unit with the production and maintenance workers. For3The Field Examiner reported that the Union submitted 625 authorization cards, 473of which bore the signatures of persons appearing on the Company's pay roll of September22, 1944, which contained the names of 1,454 employees in the appropriate unit ; and that1 card was dated June 21, 1944, 61 were dated November 17, 1944, 1 card was datedNovember 20, 1944, and the rest were undated. The number of employees in the unit waschanged by the agreements of the parties at the hearing, since the unit as stipulated uponat the hearing includes approximately 1,200 employees.This contract covers production and maintenance employees.This contract covers certain technical employees.SeeMatter of Packard Motor CarCompany,53 N. L R B. 875.Local 114 of the Union's parent organization, has a contract with the Company coveringplant protection employees and Local 889 has a contract coveringnurses. PACKARD MOTOR.-CAR COMPANY- -327the reasons stated in a number of other cases, we find this contentionto be without merit 6The Company further contends that the proposed unit is a catch-all,combining heterogeneous classifications of workers having nocommon functional characteristics, working conditions,- or bases ofcompensation.The Union, in seeking to include technical and cleri-cal employees in the same unit, in spite of the fact that there is analready established technical unit, urges that the proposed unit bedeemed appropriate since it is a true residual group, including.allemployees of the Company not presently included in any of the other-already established bargaining units.The proposed unit includes approximately 1,200 employees, of whichnumber 138 are listed as professional and technical employees.Thetechnical and professional employees include production engineers,test engineers, service engineer analysts, professional and non-pro-fessional employees in the metallurgical department, editors of techni-cal publications, mechanical illustrators, project engineers, and math-ematicians employed in the engineering departments.The remainingemployees are described in stipulations of the parties as clerical em-ployeeswhich apparently includes clerks, typists, stenographers,comptometer operators, I. B. M. operators, and miscellaneous officeand clerical employees.It is apparent from the stipulations of the parties concerning theduties of the 138 technical and professional employees that theirqualifications, functions and interests differ greatly from those of theclerical employees.Since there is an already established unit oftechnical employees whose functions are more closely related to thoseof the technical employees involved herein, the inclusion of these em-ployees in the unit consisting, in main, of clericals would create ananomalous situation.Such a determination might also place thetechnical employees in the position of being a minority group com-mitted to bargain through a dominant majority which has whollydivergent interests.Accordingly, we shall exclude the technical em-ployees from the unit, herein found appropriate, and we shall notdirect an election among them, since the question whether they mayproperly be included in the already established technical unit cannotbe determined on this-record.This action will not preclude the rightof the Union to file a new petition regarding these employees.It appears that the clerical employees constitute a homogeneousgroup, with similar working conditions, functions and interests andmay properly constitute a separate bargaining unit.6 SeeMatter of Drove Corporation,52 N L. R B322;Matter of Packard Motor CarCompany,53N L. R. B. 875. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all salaried employees of the Company, excluding allemployees in the units covered by the contracts between the Unionand the Company dated October 7, 1942, and March 2, 1944, theemployees listed in Appendix A, plant protection employees, nurses,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and further excludingthe employees listed in Appendix B, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the. Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9'(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Packard MotorCar Company, Detroit, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the, direction, and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and, Regulations, amongthe employees in the unit found appropriate* in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, UAW-CIO, Local 190, for thepurposes of collective bargaining. PACKARD MOTOR CAR COMPANY329APPENDIX A(Employees excluded from the unit by stipulation of the parties)1.All employees on the executive pay roll.2.All employees on the exempt pay roll,except(a) employees in De-partment MAC, called Production Engineers in the "300" series;(b)Department MAK, called Test Engineers; (c) DepartmentsMGJ and RGJ called Metallurgical Departments, and namedemployees E. A. Weithoff, Gavin Blockwood, and Ellis Ekeroth.3.Labor Relations Employees Department RL.4.Personnel employees, Department RM,exceptclerks in foremen'straining school and employees in the "Work to Win" Department.5.Time Study Department Employees,exceptclerks.6.General ledger bookkeeping and overhead distribution sections inthe Account Department.7.Secretaries to (a) Executives on the executive pay roll, (b) Divi-sional Superintendents, and (c) Assistant Divisional Superin-tendents.8.Salary pay roll clerks (clerks'who make up salary pay rolls).APPENDIX B(Figures in parentheses indicate number presently employed)1.Production engineers (17).2.Test engineers (16).3.Service engineer analysts (6).4.Professional employees in metallurgical department (38).5.Non-professional (technicals) employees in metallurgical depart-ment (35).6.Editors of technical publications (12).7.Mechanical illustrators (8).8.Project engineers.'(3) . rfa9.Mathematicians in the engineering department (3).MR. GERARD D. REILLY, dissenting :For reasons which I expressed in my dissenting opinions inMatterof Packard Motor Car Company, 47 N.L. R. B. 932, andMatter ofFederal Motor Truck Company,54 N. L. R. B. 984, I feel constrainedto disagree with the holding in the instant proceeding.